Order entered July 29, 2019




                                             In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-19-00510-CR

                                     JOAN NOIS, Appellant

                                                V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 5
                                    Dallas County, Texas
                            Trial Court Cause No. F13-58240-L

                                            ORDER
          After the Texas Court of Criminal Appeals granted appellant an out-of-time appeal, he

timely filed his notice of appeal. We DIRECT the Clerk of the Court to transfer the clerk’s

records and the reporter’s record from the appeal in cause no. 05-18-00495-CR into the above

appeal.

          Appellant’s brief is DUE August 30, 2019.

                                                      /s/   BILL PEDERSEN, III
                                                            JUSTICE